Motion Granted; Appeal Dismissed and Memorandum Opinion filed
September 24, 2019.




                                      In The

                     Fourteenth Court of Appeals

                              NO. 14-19-00615-CV


                       SAVVAS STEFANIDES, Appellant

                                        V.

                      MARILYN STEFANIDES, Appellee

                     On Appeal from the 310th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2012-04758


                          MEMORANDUM OPINION

      This is an appeal from an order signed July 17, 2019. On September 10,
2019, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                  PER CURIAM

Panel consists of Justices Christopher, Spain, and Hassan.